 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT C. WILLIAMS,                              Case No.: 1:17-cv-00917-JLT (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                       MOTION TO COMPEL PLAINTIFF’S
13           v.                                        RESPONSE TO PRODUCTION REQUESTS
14    RUBEN CASANOVA, et al.,                          (Doc. 35)
15                       Defendants.
16

17          Pursuant to Federal Rule of Civil Procedure 37(a) and Local Rule 230(l), Defendant

18   Chase moves for an order compelling Plaintiff to respond to Defendant’s request for production

19   of documents, set one. (Doc. 35.) Defendant propounded the production requests, plus

20   interrogatories and requests for admission, on July 12, 2019, (Doc. 35 at 2, 4). To date, Plaintiff

21   has not responded to any of the discovery requests. (Id.) Plaintiff has not filed any opposition or a

22   statement of non-opposition to Defendant’s motion; and, the time to do so has passed. Local Rule

23   230(l). The Court thus deems the motion submitted.

24     I.   BACKGROUND

25          a. Plaintiff’s Allegations

26          Plaintiff Williams is civilly detained at Coalinga State Hospital. He alleges that, on

27   October 26, 2015, patient Corey Bell attacked him in the dayroom of Unit Nine, breaking his

28   nose. (Doc. 17 at 5-6.) Plaintiff alleges that Defendants Casanova, Obiha, Montijo, and Chase, all
 1   hospital psychiatric technicians, had abandoned their duties and were playing pinball or watching

 2   movies, allowing Plaintiff to be attacked. (Doc. 17 at 2-3, 5-6.) According to Plaintiff, Unit Nine

 3   is a “highly secured any supervise[d] unit,” and patients in this unit must be supervised by “one

 4   psych tech and one DSP officer.” (Id. at 3-4.) Plaintiff also states that Bell is known to be hostile

 5   and dangerous, and that Bell broke another patient’s nose and cheek bone just prior to the October

 6   26, 2015 incident. (Id. at 4.)

 7           b. Defendant’s Requests for Production

 8           Defendant Chase propounded his first and only set of production requests on July 12,

 9   2019. (See Doc. 35 at 1, 4.) The set includes fifteen requests, copied below:
10           1. “All documents … that show, evidence, or demonstrate the length and reason for your

11               detention at Coaling. [sic] State Hospital (CSH) on and before October 26, 2015.”

12           2. “All documents … that show, evidence, or demonstrate that ‘Unit 9 Specialize Service

13               Unit is a highly secured and supervise unit’ at CSH, as alleged in the third amended

14               complaint.”

15           3. “All documents … that show, evidence, or demonstrate that patient Corey Bell had

16               ‘just recently broke another patient cheek bone and nose prior to the incident that

17               happened on October 26, 2015,’ as alleged in the third amended complaint.”

18           4. All documents … that show, evidence, or demonstrate that it was a ‘well known fact

19               that patient Corey Bell is a hostile, dangerous, and assaultive patient that pose a
20               security threat to the institution and jeopardize a safety risk around other patients if

21               and when unsupervised,’ as alleged in the third amended complaint.”

22           5. “All documents … that show, evidence, or demonstrate that you informed, or reported

23               to, any Defendant or CSH staff any safety concern or concerns you had for your safety

24               being around Bell or in the vicinity of Bell before October 26, 2015.”

25           6. “All documents … that show, evidence, or demonstrate that Defendants Chase and

26               Montijo were ‘watching movies on the internet’ inside the Nurse’s Station instead of
27               supervising the dayroom on October 26, 2015, as alleged in the third amended

28               complaint.”
                                                         2
 1   7. “All documents … that show, evidence, or demonstrate that Defendants Casanova and

 2      Obioha abandoned their posts in the dayroom and were playing pinball in the

 3      recreational room on October 26, 2015, as alleged in the third amended complaint.”

 4   8. “All documents … that show, evidence, or demonstrate all the injuries, harm, and

 5      damages you contend you sustained as a result of Defendants’ conduct on October 26,

 6      2015, as alleged in the third amended complaint.”

 7   9. “All documents … that show, evidence, or demonstrate the medical treatment you

 8      received for the injuries you sustained as a result of being ‘sucker punched’ by Bell on

 9      October 26, 2015, as alleged in the third amended complaint.”
10   10. “All documents … that show, evidence, or demonstrate any medical condition or

11      symptom you continue to experience as a result of Bell’s ‘sucker punch’ on October

12      26, 2015, as alleged in the third amended complaint.”

13   11. “All documents … that show, evidence, or demonstrate any prior broken nose or

14      injury to those parts of your body that you allege Bell injured as a result of his

15      punching you on October 26, 2015, as alleged in the third amended complaint.”

16   12. All documents … that show, evidence, or demonstrate any complaint you filed or

17      request that criminal charges be filed against Bell as a result of his punching you on

18      October 26, 2015, as alleged in the third amended complaint.”

19   13. “All documents … that show, evidence, or demonstrate any correspondence or
20      communication between you and Bell concerning the events of October 26, 2015 at

21      CSH. This request includes both physical altercations that occurred between Plaintiff

22      and Bell on October 26, 2015.”

23   14. “All documents …, including affidavits, declarations, letters, notes, or statements, that

24      you have obtained or received from any patient or inmate concerning the Defendants’

25      conduct or the events that occurred at CSH on October 26, 2015, as alleged in the third

26      amended complaint.”
27   15. “All documents …, including affidavits, declarations, statements, letters, notes, or

28      calendar or diary entries that you created or generated before filing this lawsuit, that
                                                3
 1               memorialize the Defendants’ conduct or the events that occurred at CSH on October

 2               26, 2015, as alleged in the third amended complaint.”

 3   (Doc. 35, Ex. A, “Defendant Chase’s Request for Production of Documents to Plaintiff, Set

 4   One.”)

 5    II.     DISCUSSION

 6            Parties may seek “discovery regarding any nonprivileged matter that is relevant to any

 7   party’s claim or defense and proportional to the needs of the case….” Fed. R. Civ. P. 26(b)(1).

 8   Information “need not be admissible in evidence to be discoverable.” (Id.). Within this general

 9   scope, a party may serve on any other party a request to produce documents, electronically stored
10   information, or tangible things that are in the responding party’s possession, custody, or control.

11   Fed. R. Civ. P. 34(a)(1). “Property is deemed within a party’s ‘possession, custody, or control’ if

12   the party has actual possession, custody, or control thereof or the legal right to obtain the property

13   on demand. Allen v. Woodford, No. 1:05-cv-01104-OWW-LJO, 2007 WL 309945, at *2 (E.D.

14   Cal. 2007) (citation omitted). “The party to whom the request is directed must respond in writing

15   within 30 days after being served….” Fed. R. Civ. P. 34(b)(2)(A). In response to each request, the

16   responding party must state that it will produce the requested documents, information, or things,

17   or the party must “state with specificity the grounds for objecting to the request.” Fed. R. Civ. P.

18   34(b)(2)(B).

19            If a party fails to produce documents as requested, the party seeking discovery may file a
20   motion with the Court to compel production. Fed. R. Civ. P. 37(a)(3)(B)(iv). In general, the

21   moving party must certify that she has conferred or attempted to confer in good faith with the

22   responding party to resolve the dispute without court action. Fed. R. Civ. P. 37(a)(1); Local Rule

23   251(b). However, in prisoner cases involving pro se plaintiffs, the meet-and-confer requirements

24   of Rule 37 and Local Rule 251 do not apply, though they are still encouraged. (See Doc. 33 at 2.)

25            Plaintiff has neglected to produce documents or otherwise respond to Defendant’s

26   requests for production of documents. (Doc. 35 at 2, 4.) Request Nos. 2 through 15, listed above,
27   directly and explicitly relate to the allegations in Plaintiff’s complaint. Thus, these requests are

28   within the scope of discovery authorized by Rule 26(b), and Plaintiff must respond to them. If
                                                      4
 1   Plaintiff does not have documents responsive to any of these requests, or if the documents do not

 2   exist, then Plaintiff must state so with enough specificity to allow the Court to evaluate the merit

 3   of the response or whether Plaintiff has made a reasonable inquiry. See Ochotorena v. Adams, No.

 4   1:05-cv-01524-LJO-DLB, 2010 WL 1035774, at *4 (E.D. Cal. 2010); Uribe v. McKesson, No.

 5   1:08-cv-01285-DSM-NLS, 2010 WL 892093, at *3 (E.D. Cal. 2010).

 6          Request No. 1, however, does not relate to any allegation in Plaintiff’s complaint; and, the

 7   Court does not see how the length and reason for Plaintiff’s detention at Coalinga State Hospital

 8   is relevant to a claim or defense in this action. Thus, the Court finds that Plaintiff need not

 9   respond to this request.
10   III.   CONCLUSION AND ORDER

11          For the reasons set forth above, the Court ORDERS:

12          1. Defendant Chase’s motion to compel Plaintiff’s response to production requests, (Doc.

13               35), is GRANTED;

14          2. Within 21 days from the date of service of this order, Plaintiff shall serve responses to

15               Request Numbers 2 through 15 of Defendant Chase’s Request for Production of

16               Documents to Plaintiff, Set One, served on July 12, 2019.

17          In general, the Court must award costs to the moving party if it grants her motion to

18   compel; however, the court must not order such payment if “the movant filed the motion before

19   attempting in good faith to obtain the … discovery without court action.” Fed. R. Civ. P.
20   37(5)(A). Since, as noted above, the meet-and-confer requirement does not apply here, and

21   defense counsel does not state that she attempted to meet and confer, (see Doc. 35 at 4), the Court

22   does not award costs.

23
     IT IS SO ORDERED.
24

25      Dated:     December 2, 2019                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         5
